     Case 3:18-cv-00238-MCR Document 26 Filed 11/20/18 Page 1 of 1 PageID 310




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

STEPHANIE LOUNSBURY,

              Plaintiff,

v.                                                  CASE NO. 3:18-cv-238-J-MCR

RECEIVABLES PERFORMANCE
MANAGEMENT, LLC,

          Defendant.
________________________________/

                                       ORDER

        Pursuant to the Joint Notice of Voluntary Dismissal (Doc. 25), this case is

DISMISSED with prejudice. See Fed.R.Civ.P. 41(a)(1)(A)(ii). Each party shall

bear her/its own attorney’s fees and costs.

        DONE AND ORDERED at Jacksonville, Florida, on November 20, 2018.




Copies to:

Counsel of Record
